 

 

* = * Case 3:20-cr-00473-CAB Document 44 Filed 07/23/21 PagelD24..Page 1 of 2

ILED

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case Fe f

  

 

   
   

UNITED STATES DISTRICT COUR JUL 23 2021

SOUTHERN DISTRICT OF CALIFORNIA CLERK US DISTRICT COURT

SOUTHERN DISTRICT OF CALIFORNIA

 

UNITED STATES OF AMERICA JUDGMENT IN A CRINIENAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)
FRANCISCO JAVIER MERAZ-SOLIS (1) Case Number: 20CR0473-CAB

PAUL BARR, FEDERAL DEFENDERS, INC.
Defendant's Attorney

USM Number 93861298

Oo -
THE DEFENDANT:
pleaded guilty to count(s) ONE (1) OF THE ONE-COUNT INFORMATION

L] was found guilty on counts)

after a plea of not guilty.
Accordingly, the defendant is adjudged ouilty of such count(s), which involve the following offense(s):

 

 

, Count
Title & Section Nature of Offense Number(s)
21 USC 952, 960 IMPORTATION OF METHAMPHETAMINE ; 1

The defendant is sentenced as provided in pages 2 through 5 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984,
[| The defendant has been found not guilty on count(s)
L] Count(s) . is dismissed on the motion of the United States.

 

Assessment : $100.00 — WAIVED.

C1 JVTA Assessment*: $ .
*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

| ‘No fine L] Forfeiture pursuant to order filed , included herein.

. IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any-
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances. .

July 23,2021 7:

Date of Impositjén of Sentence

 

 

HON. Cathy Ann Bencivengo
UNITED STATES DISTRICT JUDGE

 

 
sO Case 3:20-cr-00473-CAB Document 44 Filed 07/23/21 PagelD.75 Page 2 of 2
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: FRANCISCO JAVIER MERAZ-SOLIS (1) Judgment - Page 2 of 2
CASE NUMEER: 20CR0473-CAB .

IMPRISONMENT
The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
TIME SERVED (555 DAYS). ee

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

Li The defendant is remanded to the custody of the United States Marshal.

O ‘The defendant must surrender to the United States Marshal for this district:
Ol at . . A.M. on

 

L] as notified by the United States Marshal.

q The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons: .

[? on or before
Cas notified by the United States Marshal.
O as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
[ have executed this judgment as follows:
Defendant delivered on : ; . to
at , with a certified copy of this judgment.
“UNITED STATES MARSHAL
By | DEPUTY UNITED STATES MARSHAL

Hf

20CR0473-CAB _

 

 
